Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/476,915 (filed on 03/27/2017) under 35 U.S.C. 119(e) is acknowledged.

Election/Restrictions

Claims 1, 5, 7-8, and 12-13 are allowable. The restriction requirement among species I-IV (represented by corresponding paragraphs 0032-0035), as set forth in the Office action mailed on 01/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/04/2021 is withdrawn. Claims 2-4 and 9-11, which are directed to respective species I-II and IV (represented by corresponding paragraphs 0032-0033 and 0035), are no longer withdrawn from consideration because said claims requires all the limitations of an allowable claim (i.e. corresponding claims 1 and 8).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representatives, Jason Cooper and Christopher Lightner, on 03/09/2022.

The claims in application has been amended as follows: 

In claim 1, lines 4, the limitation “winding the sheet product about a forming core member” has been amended to read -- providing a roll of sheet product by winding the sheet product about a forming core member --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-5 and 7-13 are allowed.
Claim 6 was cancelled by the applicant in the amendments filed on 09/01/2021.

The prior art of record, either individually or in combination, fail to teach or suggest, a method for forming a compressed coreless roll of sheet product involving the particular steps/ sequence of steps recited within independent claims 1 and 8. That is, a compressed coreless roll of sheet product produced by applying an indicator to an end of a sheet product, winding said sheet product (starting at the end with the indicator) about a forming core member to create a roll of sheet product, initially compressing said roll of sheet product while retaining the forming core member within it, removing the forming core member form the roll of sheet product after the initial compression so as to establish a coreless roll of sheet product with an axial cavity, and compressing said coreless roll of sheet product again to collapse the axial cavity. 
As detailed in the precious office action (dated 12/10/2021), Weisang et al. (U.S. PGPUB 2017/0280946A1) disclose a method for creating a compressed coreless roll of sheet product; where said method comprises the steps of applying an indicator at one end of a sheet product, winding the end with the indicator about a forming core member to produce a roll of sheet product, removing the forming core member from the roll of sheet product to form a coreless roll of sheet product with an axial cavity, and compressing the 
Accordingly, the methods claimed by the applicant within claims 1-5 and 7-13, are both determined by the examiner to be allowable over the prior art of record.

With respect to the previously set forth provisional nonstatutory double patenting rejection of claims 1, 7-8, and 13 of the instant application in view of the copending .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./						Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654